1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Opinion Number:______________

 3 Filing Date: December 10, 2015

 4 NO. S-1-SC-34146

 5 MARY ANN MADRID,

 6        Plaintiff-Petitioner,

 7 v.

 8 BRINKER RESTAURANT CORPORATION
 9 d/b/a CHILI’S GRILL & BAR, RANDI RUSSELL,

10        Defendants-Respondents.


11 ORIGINAL PROCEEDING ON CERTIORARI
12 John F. Davis, District Judge

13 Hinkle Law Offices
14 Cloyd G. Hinkle
15 Albuquerque, NM

16 Lorenz Law
17 Alice Tomlinson Lorenz
18 Albuquerque, NM

19 for Petitioner


20 Sutin, Thayer & Browne, P.C.
21 Benjamin E. Thomas
1 Gail Gottlieb
2 Ronald J. Segel
3 Albuquerque, NM

4 for Respondents
 1                                        OPINION

 2 VIGIL, Chief Justice.

 3   {1}   Mary Ann Madrid (Plaintiff) appeals the grant of summary judgment in favor

 4 of Brinker Restaurant Corporation and its employee Randi Russell (Defendants) on

 5 the issue of causation. The district court granted summary judgment on the basis that

 6 Plaintiff failed to raise an issue of material fact to rebut Defendants’ assertion that the

 7 sole cause of the underlying accident was the negligence of a third party, rather than

 8 Defendants. The Court of Appeals affirmed the district court, concluding that the

 9 expert testimony proffered to establish an issue of material fact lacked sufficient

10 foundation or was otherwise inadmissable evidence and was not sufficient to establish

11 a material fact dispute. Plaintiff petitioned this Court for a writ of certiorari, which

12 we granted. We hold that the evidence presented was sufficient to establish an issue

13 of material fact, and therefore summary judgment was improper. Accordingly, we

14 reverse.

15 I.      BACKGROUND

16   {2}   This case arises from a tragic motorcycle accident that occurred in Belen, New

17 Mexico on the night of August 27, 2006. Plaintiff was a passenger on a motorcycle

18 driven by Quin Sanchez (Sanchez) that was heading north on a major thoroughfare,

19 when the driver of a van heading west on a cross street failed to observe a stop sign
 1 and entered the path of the motorcycle. The motorcycle collided with the driver’s side

 2 of the van, instantly killing Sanchez and severely injuring Plaintiff.

 3   {3}   Plaintiff brought suit against Defendants alleging, among other things, that

 4 Defendants were liable for her injuries because they served Sanchez alcohol to the

 5 point of intoxication prior to the accident. She alleged that Defendants’ negligent

 6 conduct was a proximate cause of the accident and her resultant injuries.

 7   {4}   Defendants moved for summary judgment on the sole issue of causation,

 8 arguing that their alleged over-serving of alcohol to Sanchez was not the cause of the

 9 accident resulting in Plaintiff’s damages. Defendants argued that the facts indicated

10 that the accident was unavoidable even to a sober driver, and therefore, regardless of

11 Sanchez’s intoxication, the van driver’s negligence in running the stop sign was the

12 sole cause of the accident. In support of their motion, Defendants provided, among

13 other things, deposition testimony from Plaintiff’s accident reconstruction expert,

14 Michael Miranda, indicating that, in his opinion, the accident was unavoidable by

15 simply applying the brakes, and that attempting any evasive maneuver could have

16 resulted in even more severe consequences.

17   {5}   Plaintiff opposed the motion, arguing that issues of material fact remained as

18 to whether Sanchez’s intoxication was the cause of the accident. She argued that


                                              2
 1 “[b]ased upon the evidence, reasonable minds could differ” on the issue of whether

 2 the accident was necessarily unavoidable, even for a sober driver. For this assertion,

 3 Plaintiff relied on Mr. Miranda’s testimony that:

 4         1) a reduced impact speed (with emergency braking) would have
 5         resulted in a better chance of survival and reduced injuries; and 2) a
 6         sober motorcyclist would have had several other options available for
 7         evasive action, besides hard braking. The sober motorcyclist could have:
 8         1) swerved to the right and gone around the van, which was still moving
 9         forward; 2) driven off into the open field to the side of the road; 3) laid
10         the bike down, putting the bike between him and the van and lowering
11         his center of gravity so that he went under the van instead of head-on
12         into the side of it.

13 Plaintiff argued that based on these alternatives, it is possible that “her body would

14 have been in a different position or she would have fallen off the motorcycle before

15 it hit the van, or that she could have avoided injury altogether.” Plaintiff also offered

16 a portion of Mr. Miranda’s accident reconstruction report, in which he provided

17 various alleged facts about the accident and concluded that:

18         Mr. Sanchez, though driving at a reasonable speed, was also under the
19         influence of intoxicating liquor. Mr. Sanchez would have had decreased
20         perception and reaction time also. He may have been able to stop his
21         motorcycle but his level of intoxication did not allow for him to
22         correctly and quickly perceive the Ford van as a hazard.

23   {6}   The district court, unpersuaded by Plaintiff’s argument, entered an order

24 granting summary judgment in favor of Defendants. In its order, the district court


                                               3
 1 stated that there was no genuine issue of material fact but did not further articulate its

 2 reasoning.

 3   {7}   Plaintiff then asked the district court to reconsider its ruling. She maintained

 4 that material facts were in dispute regarding the influence of alcohol on Sanchez’s

 5 ability to employ an evasive maneuver or avoid the accident. In support of her motion

 6 for reconsideration, Plaintiff attached an affidavit from Mr. Miranda, which focused

 7 on the potential evasive maneuvers mentioned above, as well as the possibility that

 8 a sober and alert motorcycle driver could have avoided the accident altogether.

 9 Defendants moved to strike these additional materials on the grounds that the

10 materials were inadmissable evidence, the affidavit was insufficient to raise a material

11 issue of fact, and the affidavit was a sham. Defendants further opposed the motion by

12 asserting, among other things, that Plaintiff failed to carry her burden of establishing

13 an issue of material fact, had not raised any new argument, and was simply restating

14 the arguments she made in response to summary judgment and that Mr. Miranda’s

15 affidavit contradicted his deposition testimony.

16   {8}   The district court reconsidered its grant of summary judgment and allowed

17 Defendants to file a supplemental brief in response to Mr. Miranda’s affidavit.

18 Defendants did so and continued to argue that Plaintiff’s response to the motion for


                                               4
 1 summary judgment, as well as the affidavit, failed to establish an issue of material

 2 fact. Defendants maintained that Mr. Miranda’s affidavit lacked foundation, and that

 3 like his deposition testimony, was not admissible because it was largely speculative,

 4 and therefore it could not suffice to create an issue of material fact. The district court

 5 was again persuaded by Defendants’ arguments, and for a second time it entered an

 6 order granting summary judgment in their favor. After reviewing the additional

 7 materials attached to Plaintiff’s motion to reconsider, the district court found that “the

 8 attachments and the opinions expressly therein were, at times, contradictory to the

 9 deposition testimony of Michael Miranda, included opinions for which no foundation

10 was provided and were speculative or inadmissable on other grounds.”

11   {9}    The Court of Appeals agreed with the district court and affirmed by

12 memorandum opinion. Madrid v. Brinker Rest. Corp., No. 31,244, mem. op. ¶ 1

13 (N.M. Ct. App. Apr. 8, 2013) (non-precedential). In deciding the case, the Court of

14 Appeals reviewed the three main pieces of evidence Plaintiff provided in her attempt

15 to combat the motion for summary judgment: the excerpt from Mr. Miranda’s report,

16 his deposition testimony, and his affidavit. Id. ¶¶ 14, 18, 23.

17 A.       Mr. Miranda’s Report

18   {10}   The Court of Appeals concluded that Mr. Miranda’s opinion that Sanchez


                                               5
 1 would have had decreased perception and reaction time and that he would have been

 2 able stop the motorcycle before it impacted the van were unfounded and speculative.

 3 Id. ¶¶ 10-12, 17. The Court of Appeals noted that in forming his opinion, Mr.

 4 Miranda

 5        reviewed various reports, diagrams, narratives, and photographs; visited
 6        the accident scene and inspected the area a little over two years after the
 7        accident; took measurements of the intersection, noted the layout and
 8        conditions of the traveling lanes; and determined visibility from all
 9        directions of the intersection. He also determined the posted speeds for
10        both roads at the intersection.

11 Id. ¶ 15. However, the Court of Appeals stated that it was “unable to find anything

12 in the record to indicate that the intersection was in substantially the same condition

13 on September 26, 2008 [when Mr. Miranda inspected it] as it was on August 27, 2006

14 [the date of the accident].” Id. ¶ 16. With respect to Mr. Miranda’s statements about

15 average reaction and perception time for an unexpected event, the Court of Appeals

16 determined that Mr. Miranda did not “explain[] how he got to the specific time

17 frames.” Id. ¶ 17. It further stated that “[t]hese deficiencies in testimony eliminate the

18 foundation for [Mr. Miranda’s] opinions that Sanchez would have had decreased

19 perception and reaction time and consequently did not adequately perceive the van

20 as a hazard in time to stop his motorcycle.” Id.

21 B.     Mr. Miranda’s Deposition Testimony

                                               6
 1   {11}   The Court of Appeals then analyzed Mr. Miranda’s deposition testimony. Id.

 2 ¶ 18. First it determined that he failed to establish that the accident reconstruction

 3 software program he used to determine the motorcycle’s speed generated a result that

 4 was scientifically valid. Id. Then it examined Mr. Miranda’s assertions about the

 5 evasive maneuvers Sanchez could have made, including “slowing the motorcycle

 6 down and taking a right turn, laying the motorcycle down, or veering into the

 7 oncoming lane.” Id. ¶ 19. The Court of Appeals concluded that “[t]here was no

 8 evidence of the traffic conditions at the time of the collision.” Id. Further, it reasoned

 9 that “[Mr. Miranda] also premised these opinions on the actions of a sober and

10 experienced driver and he assumed, without putting forth evidence, that Sanchez was

11 an experienced motorcyclist.” Id. Next, the Court of Appeals stated that Mr. Miranda

12 failed to establish that his sources for determining reaction and perception time “are

13 the type reasonably relied upon by an expert in the area of accident reconstruction.”

14 Id. ¶¶ 20, 21. The Court of Appeals then concluded that Mr. Miranda’s opinion

15 regarding the effect of alcohol on Sanchez lacked foundation because “nothing in the

16 record [sets] forth the details of his training or his teaching curriculum to provide a

17 sufficient foundation” to support this conclusion. Id. ¶ 21. Finally, it noted that “[Mr.

18 Miranda] did not visit the scene at night until after he had . . . opined as to the


                                               7
 1 conditions of the scene at the time of the accident.” Id. ¶ 22.

 2 C.       Mr. Miranda’s Affidavit

 3   {12}   The Court of Appeals also analyzed Mr. Miranda’s affidavit. Id. ¶ 23. It

 4 determined that no facts were presented to establish that Sanchez had not been

 5 scanning for hazards just before the crash. Id. On that point, it noted that “[Mr.

 6 Miranda’s] opinions are based on a sober and experienced motorcyclist scanning for

 7 hazards as he approaches the intersection, recognizing that the van driver might not

 8 stop at the stop sign, and thus perceiving the van as a potential danger.” Id. ¶ 24. The

 9 Court of Appeals also noted, however, that there was no evidence to show that

10 Sanchez was an experienced driver, stating, “[Mr. Miranda] assumes Sanchez was an

11 experienced motorcyclist . . . [; however, there] is nothing in the record to support

12 how long Sanchez had been driving a motorcycle, whether a safety training class was

13 required to obtain the driver’s [motorcycle] endorsement, or whether he was

14 otherwise experienced with operating a motorcycle.” Id.

15   {13}   The Court of Appeals ultimately concluded that Mr. Miranda’s opinions were

16 incomplete and would not be helpful to the fact-finder. Id. ¶ 31. It based this

17 conclusion on the fact that the “[e]xpert’s ultimate opinion that alcohol played a

18 significant role in this tragic accident is significantly undermined by speculation and


                                              8
 1 a lack of foundation.” Id. ¶ 25.

 2   {14}   Plaintiff appealed to this Court, maintaining that a genuine issue of material

 3 fact exists with respect to causation. She asserts that the Court of Appeals affirmed

 4 the district court on perceived defects in Mr. Miranda’s testimony that Defendants

 5 never raised, and therefore, she had no reason to know she would need to address.

 6 Plaintiff further asserts that both lower courts made improper determinations about

 7 the expert’s credibility in granting, then affirming, summary judgment. Finally,

 8 Plaintiff argues that if this Court overrules the Court of Appeals, a new judge should

 9 be assigned to the case on remand to the district court.

10   {15}   For the reasons that follow, we overrule the lower courts and remand for

11 further proceedings. We hold that Plaintiff presented enough evidence to raise a

12 genuine issue of material fact as to the cause of the accident; therefore, summary

13 judgment was inappropriate. Because we resolve the case on this issue, we do not

14 address Plaintiff’s remaining contentions concerning the summary judgment

15 determination. Further, we decline Plaintiff’s request to remand the case to a new

16 judge.

17 II.      DISCUSSION

18   {16}   This case comes to the Court from an order granting summary judgment. An


                                               9
 1 order granting summary judgment “is appropriate where there are no genuine issues

 2 of material fact and the movant is entitled to judgment as a matter of law.” Tafoya v.

 3 Rael, 2008-NMSC-057, ¶ 11, 145 N.M. 4, 193 P.3d 551 (internal quotation marks and

 4 citation omitted). This Court reviews an order granting summary judgment de novo.

 5 Beggs v. City of Portales, 2009-NMSC-023, ¶ 10, 146 N.M. 372, 210 P.3d 798. “We

 6 resolve all reasonable inferences in favor of the party opposing summary judgment,

 7 and we view the pleadings, affidavits, depositions, answers to interrogatories, and

 8 admissions in the light most favorable to a trial on the merits.” Weise v. Wash. Tru

 9 Sols., 2008-NMCA-121, ¶ 2, 144 N.M. 867, 192 P.3d 1244. Our review is conducted

10 in light of our traditional disfavor of summary judgment and our preference for trials

11 on the merits. See Romero v. Philip Morris Inc., 2010-NMSC-035, ¶ 8, 148 N.M. 713,

12 242 P.3d 280 (“New Mexico courts, unlike federal courts, view summary judgment

13 with disfavor, preferring a trial on the merits.”). That disfavor is founded on the

14 principle that summary judgment is “a drastic remedy to be used with great caution.”

15 Encinias v. Whitener Law Firm, P.A., 2013-NMSC-045, ¶ 6, 310 P.3d 611 (internal

16 quotation marks and citation omitted).

17 A.     Plaintiff’s Evidence in Opposition to Defendants’ Motion for Summary
18        Judgment Was Sufficient to Establish a Genuine Issue of Material Fact
19        Regarding Causation so as to Preclude Summary Judgment


                                             10
 1   {17}   The single material fact dispute in this case is what caused the accident. The

 2 facts suggest that Sanchez must not have been aware of the van’s presence, indicated

 3 by the occurrence of the impact itself and by Sanchez’s apparent failure to react.

 4 However, the parties disagree concerning how these facts inform the determination

 5 of causation. Defendants argue that the van driver’s negligence was the sole cause of

 6 the accident, giving rise to the possible inference that even if he had been sober,

 7 Sanchez would not have been aware of the van any sooner and could not have done

 8 anything to change the outcome. Conversely, Plaintiffs argue that Sanchez was

 9 oblivious to the van’s presence because he was intoxicated, but had he been sober,

10 and thereby more attentive, he could have avoided the accident. We conclude that Mr.

11 Miranda’s testimony raised a logical inference that Sanchez might have been able to

12 avoid the accident. This inference was sufficient to raise an issue of material fact.

13   {18}   In the face of a motion for summary judgment, a non-moving party must

14 establish that issues of material fact remain that require a trial on the merits. See

15 Romero, 2010-NMSC-035, ¶ 10 (holding that in response to a motion for summary

16 judgment, a non-moving party “must adduce evidence to justify a trial on the issues”

17 (internal quotation marks and citation omitted)). The “evidence adduced must result

18 in reasonable inferences.” Id. “An inference is not a supposition or a conjecture, but


                                              11
 1 is a logical deduction from facts proved and guess work is not a substitute therefor.”

 2 Id. (internal quotation marks and citation omitted). In this case, the disputed material

 3 issue of fact is whether Sanchez’s intoxication caused the accident and Plaintiff’s

 4 resulting injuries. Mr. Miranda testified that Sanchez’s intoxication was the cause

 5 because a sober and experienced motorcyclist would have been alerted to the van’s

 6 presence and could have avoided the accident once he or she realized the van was not

 7 going to stop. The lower courts dismissed this testimony as mere speculation or

 8 guesswork, Madrid, No. 31,244, mem. op. ¶¶ 17, 30, but we view it as raising a

 9 reasonable inference that the accident could have been avoided.

10   {19}   Plaintiff brought this suit under NMSA 1978, Section 41-11-1(H) (1986),

11 which provides: “No person may seek relief in a civil claim against a licensee . . . for

12 injury or death . . . which was proximately caused by the sale, service or provision of

13 alcoholic beverages except as provided in this section.” “Proximate cause is a

14 necessary, factual element of [a p]laintiff’s negligence claims . . . .” Padilla v. Intel

15 Corp., 1998-NMCA-125, ¶ 8, 125 N.M. 698, 964 P.2d 862. “Where the facts are not

16 in dispute and the reasonable inferences from those facts are plain and consistent,

17 proximate cause becomes an issue of law.” Galvan v. City of Albuquerque, 1973-

18 NMCA-049, ¶ 12, 85 N.M. 42, 508 P.2d 1339.


                                              12
 1   {20}   Plaintiff adduced sufficient evidence to establish a genuine dispute as to

 2 whether Sanchez’s intoxication prevented him from avoiding the accident. We reach

 3 this conclusion based on the traditional principles of summary judgment in which (1)

 4 all logical inferences are to be resolved in favor of the non-moving party and (2) all

 5 inferences must be viewed in a light most favorable to a trial on the merits. See

 6 Romero, 2010-NMSC-035, ¶ 7. In reviewing the evidence presented to establish that

 7 a genuine issue of material fact existed, the lower courts were overly technical in their

 8 evaluation of the foundation of Mr. Miranda’s testimony, and both courts failed to

 9 abide by these principles in reaching the conclusion that summary judgment was

10 appropriate.

11   {21}   Mr. Miranda’s deposition testimony, report, and affidavit were used in an

12 attempt to refute Defendants’ assertion that the facts in this case establish that the van

13 driver’s negligence was the sole cause of the accident. Madrid, No. 31,244, mem. op.

14 ¶ 3. The Court of Appeals took this presentation to task for failing to establish the

15 foundations upon which his assertions were based. Id. ¶¶ 17, 19, 21, 25. Mr.

16 Miranda’s conclusions were premised on the notion that a sober and experienced

17 driver who was free from distraction and had a clear view of the scene before him,

18 would have taken some evasive maneuver or avoided the collision. The Court of


                                               13
 1 Appeals examined the trial testimony and concluded that the record does not support,

 2 and the expert provided no foundation for, whether Sanchez was an experienced

 3 driver or what was the particular effect on him of the alcohol he consumed. Id. ¶¶ 17,

 4 19, 24. Further, it concluded that there was no foundation for Mr. Miranda’s assertion

 5 that the accident could have been avoided altogether. Id. ¶ 19. Our review of the

 6 record, weighing all logical inferences in favor of Plaintiff and viewing the facts in

 7 favor of a trial on the merits, indicates otherwise.

 8   {22}   Finally, as stated above, with respect to the potential for avoiding the accident,

 9 Mr. Miranda testified at his deposition that under certain hypothetical parameters

10 offered by defense counsel he did not believe the accident could have been avoided.

11 In his affidavit, however, he alternatively asserted that a sober and experienced

12 motorcyclist would have perceived the van at some distance before it ran the stop

13 sign, noticed the possibility that it would not stop, and decelerated or stopped as a

14 result. The district court concluded that this testimony was contradictory to Mr.

15 Miranda’s affidavit and speculative. It was improper for the district court to consider

16 whether the statements were contradictory. That amounted to weighing the credibility

17 of Mr. Miranda’s statements, which is distinctly the province of the fact-finder at

18 trial. See State v. Hughey, 2007-NMSC-036, ¶ 16, 142 N.M. 83, 163 P.3d 470 (“It is


                                                14
 1 the role of the fact[-]finder to judge the credibility of witnesses and determine the

 2 weight of evidence.”).

 3   {23}   We conclude that both the district court and the Court of Appeals took an

 4 overly technical view of the evidence which did not resolve all logical inferences in

 5 favor of Plaintiff and did not view the facts in the light most favorable to a trial on the

 6 merits.

 7 B.       Reassignment of the Case to a Different Judge on Remand Is Not
 8          Warranted

 9   {24}   Plaintiff requests that this Court remand to the district court with instructions

10 to reassign the case to a different judge. Both parties agree that the district judge

11 showed no evidence of bias against Plaintiff; however, Plaintiff argues that the

12 district judge would have difficulty putting out of his mind previously-expressed

13 views now determined to be erroneous, therefore making reassignment appropriate.

14   {25}   Defendants correctly highlight the “extraordinary nature” of an order requiring

15 reassignment. In contemplating whether such an order is appropriate, we consider

16 “whether the original judge would reasonably be expected . . . to have substantial

17 difficulty in putting out of his or her mind previously-expressed views or findings.”

18 State v. Ruiz, 2007-NMCA-014, ¶ 18, 141 N.M. 53, 150 P.3d 1003 (omission in

19 original) (internal quotation marks and citation omitted). However, we also

                                               15
 1 “[presume] that judges will be able to set aside previously-expressed opinions and

 2 preside in a fair and impartial manner on remand.” Id. ¶ 19. Without evidence of bias

 3 or some other showing that the assigned judge cannot reasonably be expected to

 4 follow the law in accordance with this opinion, we are not persuaded that Plaintiff has

 5 overcome that presumption. Accordingly, we decline to require reassignment on

 6 remand.

 7 III.     CONCLUSION

 8   {26}   For the reasons stated, we reverse the grant of summary judgment on the matter

 9 of causation and remand to the district court for further proceedings consistent with

10 this opinion.

11   {27}   IT IS SO ORDERED.



12                                                 _______________________________
13                                                 BARBARA J. VIGIL, Chief Justice

14 WE CONCUR:



15 ___________________________________
16 PETRA JIMENEZ MAES, Justice




                                              16
1 ___________________________________
2 RICHARD C. BOSSON, Justice, Retired
3 Sitting by designation



4 ___________________________________
5 EDWARD L. CHÁVEZ, Justice



6 ___________________________________
7 CHARLES W. DANIELS, Justice




                                  17